             Case 5:19-cv-01134-D Document 16 Filed 07/23/20 Page 1 of 5



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

ROBIN McDANIELS,                                )
                                                )
                     Plaintiff,                 )
                                                )
v.                                              )      Case No. CIV-19-1134-D
                                                )
WILLIAM P. BARR, Attorney General,              )
Department of Justice (Federal Bureau of        )
Prisons), Agency,                               )
                                                )
                     Defendant.                 )

                                        ORDER

      Plaintiff, appearing pro se, initiated this action on December 4, 2019 [Doc. No. 1],

claiming race and gender discrimination and hostile work environment in violation of Title

VII and the Americans with Disabilities Act. The issue before the Court is Plaintiff’s

failure to effect service under FED. R. CIV. P. 4. Plaintiff’s pleadings are liberally

construed.

                                   BACKGROUND

      The record reflects that on December 4, 2019, Plaintiff filed her “Pro Se Litigant’s

Request for Issuance of Summons” [Doc. No. 3], requesting that summons be issued for

Defendant William P. Barr, Attorney General, and showing the address for service as the

Federal Bureau of Prisons Federal Transfer Center in Oklahoma City, Oklahoma. The

summons was issued and returned to Plaintiff for service on January 22, 2020 [Doc. No.

10]. On February 6, 2020, Plaintiff attempted to serve Defendant via certified mail [Doc.

No. 11]. The return receipt indicates that an agent at the Federal Transfer Center in
          Case 5:19-cv-01134-D Document 16 Filed 07/23/20 Page 2 of 5



Oklahoma City, Oklahoma, signed for the mail. Id. A copy of the return receipt was filed

with the Court on March 18, 2020. Id. However, Plaintiff failed to attach a copy of an

executed summons for Defendant.1 Further, the filed return receipt does not indicate what

was mailed to Defendant.

       On June 10, 2020, the Court entered an order [Doc. No. 12] directing Plaintiff to

show cause by June 24, 2020, why the action should not be dismissed for failure to effect

service of process within ninety days after filing the complaint. The Court advised Plaintiff

that her attempt to serve Defendant by serving an agent at the Federal Transfer Center in

Oklahoma City was not effective service under FED. R. CIV. P. 4. Id. at 2. Additionally,

the Court advised Plaintiff that she must deliver a copy of the summons and the complaint

to the United States Attorney for the district in which the suit is brought, and send a copy

of the summons and the complaint by registered or certified mail to Defendant at his office

in Washington, D.C., in accordance with FED. R. CIV. P. 4(i). Id. at 1–2.

       On June 19, 2020, Plaintiff asked the Court for an extension of time to serve

Defendant. [Doc. No. 13]. Plaintiff did not cite any reason for the delay. On June 25,

2020, the Court found that a permissive extension of time was warranted, and extended the

time for service until July 9, 2020. [Doc. No. 14].

       In response, Plaintiff filed a return receipt indicating that someone at Defendant’s

office in Washington, D.C., had signed for the mail on June 22, 2020. [Doc. No. 15].

Again, Plaintiff failed to attach a copy of an executed summons for Defendant, pursuant to


1
 “Unless service is waived, proof of service must be made to the court.” FED. R. CIV. P.
4(l)(1). “[P]roof must be by the server’s affidavit.” Id.
                                             2
          Case 5:19-cv-01134-D Document 16 Filed 07/23/20 Page 3 of 5



FED. R. CIV. P. 4(l)(1). Further, the filed return receipt does not indicate what was mailed

to Defendant on June 22, 2020.

                                       DISCUSSION

       More than 230 days have passed since this action was filed, and Plaintiff has failed

to establish that she has effected service in this case. Plaintiff has not shown that she has

served the United States Attorney for this district, nor has she filed proof of service that

Defendant was served properly, effectively, and timely at his office in Washington, D.C.

In addition, Plaintiff has not advanced any argument that there is good cause for her failure;

thus, another extension of time is not required. Espinoza v. United States, 52 F.3d 838,

841 (10th Cir. 1995). Nevertheless, the Court must still consider whether a permissive

extension of time to serve Defendant is warranted. Id. at 841–42. In determining whether

another permissive extension is warranted, the Court has considered the factors identified

in Espinoza. Id.

       Plaintiff indicates that she received her right-to-sue letter from the Equal

Employment Opportunity Commission on September 4, 2019 [Doc. No. 1 at 14]. Title VII

requires a plaintiff to bring an action within ninety days of receiving this letter. See 42

U.S.C. § 2000e-5(f)(1). Because state tolling and saving provisions are not applicable

where Congress has provided a statute of limitation for a federal claim, the statute of

limitations would bar Plaintiff’s action were it dismissed and refiled. See Brown v.

Hartshorne Pub. Sch. Dist. 1, 926 F.2d 959, 961 (10th Cir. 1991); Espinoza, 52 F.3d at

842. The Court considered this factor in granting the first permissive extension of time.

[Doc. No. 14 at 2]. However, the Court finds that factor less persuasive now, particularly

                                              3
           Case 5:19-cv-01134-D Document 16 Filed 07/23/20 Page 4 of 5



given the fact that Plaintiff still has not provided the Court with any reason, factual or legal,

to exercise the Court’s discretion in favor of extending the time for service. The Court

advised Plaintiff in its June 10, 2020 Show Cause Order [Doc. No. 12] how to properly

effect service, and forty-two days later, Plaintiff still has not effected proper service.

       The Court has also considered the complexity of service and found that it is no

longer a factor, given the Court’s two previous orders [Doc. Nos. 12, 14] outlining the

deficiencies in Plaintiff’s service attempts. Although pro se, Plaintiff is required to follow

the same rules of procedure governing other litigants. See Green v. Dorrell, 969 F.2d 915,

917 (10th Cir. 1992). It is Plaintiff’s responsibility to properly effect service, and the Court

is limited in the direction it can provide. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.

1991) (“[W]e do not believe it is the proper function of the district court to assume the role

of advocate for the pro se litigant.”). Accordingly, the Court finds that Plaintiff should not

be given another permissive extension of time in order to serve Defendant, and that

dismissal of Plaintiff’s complaint without prejudice to refiling is warranted.

                                       CONCLUSION

       Based on the foregoing, this action is dismissed without prejudice to refiling for

failure to effect service of process within ninety days after filing the complaint, pursuant

to FED. R. CIV. P. 4(i) and (m).




                                               4
   Case 5:19-cv-01134-D Document 16 Filed 07/23/20 Page 5 of 5



IT IS SO ORDERED this 23rd day of July 2020.




                                 5
